 1
                                  UNITED STATES DISTRICT COURT
 2
                                          DISTRICT OF NEVADA
 3
                                                      ***
 4
      Danielle Tyra,                                        Case No. 2:21-cv-01289 -BNW
 5
                             Plaintiff,
 6                                                          Order
            v.
 7
      Jason Paul Vanburen,
 8
                             Defendant.
 9

10

11          Before the Court is plaintiff’s application for leave to proceed in forma pauperis (“IFP”).
12   ECF No. 1. Federal law provides that the Court may authorize a civil litigant to commence a suit
13   in forma pauperis, without prepayment of fees. 28 U.S.C. § 1915(a)(1). To that end, under the
14   Local Special Rules, a person applying for IFP status need only submit “an application to proceed
15   [IFP]” and “the original of any petition, complaint, or motion under 28 U.S.C. § 2255.” LSR 1-4;
16   see also Fed. R. Civ. P. 3 (“A civil action is commenced by filing a complaint with the court.”).
17          Here, plaintiff failed to submit a complaint to accompany her IFP application. The Court
18   will not consider plaintiff’s IFP application until plaintiff submits a complaint to the Court.
19          IT IS THEREFORE ORDERED that by August 12, 2021, plaintiff must submit to the
20   Clerk of Court a complaint on the form provided by the Court. Failure to comply with this
21   deadline may result in dismissal of this case.
22          DATED: July 12, 2021.
23
                                                            Brenda Weksler
24                                                          United States Magistrate Judge
25

26
27

28
